Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No information disclosure statement (IDS) was submitted.
Drawings
The drawings submitted on 5/18/202 has been considered.
Claim Objections
Claims 5-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Analysis
It is noted that the claims comprises “intended use” language, for example, “whereby an electrochemical potential  differential is produced across the electrical load by the reaction potential of the hygroscopic electrolyte with water vapor relative to the electrolyte's reaction potential with the liquid water,” “that produces the electrochemical potential differential driving a reaction at the second electrode that electrolyzes protons and electrons from water vapor and releases oxygen,” “and a reaction at the first electrode that reacts protons and electrons with oxygen to produce water conducts protons from the second electrode to the first electrode to balance the reaction between the electrodes,” “that produces the electrochemical potential differential drives a reaction at the second electrode that electrolyzes protons and electrons from water 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US Publication 2002/0172844).
 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US Publication 2002/0172844) in view of Mackinnon et al. (US Publication 2015/0211132)
Regarding claim 4, the Ito et al. reference discloses the claimed invention above and further incorporated herein. The Ito et al. reference is silent in disclosing further comprising a third electrode and a second electrolyte, the second electrolyte being sandwiched between the first electrode and the third electrode, a forth electrode and a third electrolyte, the third electrolyte being sandwiched between the second electrode and the forth electrode, the third and fourth electrodes being electrically connected to each other and in contact with the hygroscopic electrolyte through other components, however, the Mackinnon et al. reference discloses stacking fuel cells/electrolysis and electrically connecting the stack. Therefore, it would have been obvious before the effective filing date of the invention to incorporate stacking fuel cells/electrolysis and electrically connecting the stack as disclosed by the MacKinnon et al. reference to the fuel cell/electrolysis disclosed by the Ito et al. reference in order to vary voltage output that would result in varied voltage applications. The combinations of Ito in view of MacKinnon et al. reference would comprise the configurations of multiple stacked fuel cell/electrolysis that would result in comprising a third electrode and a second electrolyte, the second electrolyte being sandwiched between the first electrode and the third electrode, a forth electrode and a third electrolyte, the third electrolyte being sandwiched between the second electrode and the forth electrode, the third and fourth electrodes being electrically connected to each other and in contact with the hygroscopic electrolyte through other components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725